UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4924
JOSEPH MORIARITY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                             (CR-01-118)

                      Submitted: July 26, 2002

                      Decided: August 8, 2002

   Before WILLIAMS, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Jane E. Pearce, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Anne Mar-
garet Hayes, Assistant United States Attorney, Raleigh, North Caro-
lina, for Appellee.
2                    UNITED STATES v. MORIARITY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Joseph Moriarity pled guilty to conspiracy to commit mail and wire
fraud, in violation of 18 U.S.C. § 371 (2000) in the Western District
of Pennsylvania. He was sentenced to twenty-four months probation
in May 2001. The district court subsequently transferred jurisdiction
to the Eastern District of North Carolina and expressly consented to
that district’s ability to change Moriarity’s period of probation or
supervised release. While on probation, Moriarity failed to abide by
the conditions of the community corrections center in which he was
housed, and failed to abstain from the use of alcohol. The district
court revoked Moriarity’s probation and sentenced Moriarity to
twelve months imprisonment to be followed by a thirty-six month
term of supervised release.

   Moriarity’s counsel filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), addressing whether the district court abused its
discretion by sentencing Moriarity to twelve months imprisonment,
but stating that in his opinion there were no meritorious issues. Mor-
iarity has submitted a pro se supplemental brief addressing the same
issue.

   Under U.S. Sentencing Guidelines Manual § 7B1.4 (2000), Mor-
iarity’s guidelines range was six to twelve months. Moreover, he was
subject to a maximum term of supervised release of thirty-six months.
18 U.S.C. § 3583(b)(2) (2000). Finding no abuse of discretion in the
sentence, we affirm. United States v. Davis, 53 F.3d 638, 642-43 (4th
Cir. 1995) (providing standard of review).

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
                    UNITED STATES v. MORIARITY                     3
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED